PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,723,656
Issue Date: 1 Aug 2017
Application No. 15/043,367
Filing or 371(c) Date: 12 Feb 2016
Attorney Docket No. 110.0606-US-CON2


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. § 1.78(e), filed August 30, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a prior-filed non-provisional application set forth in a corrected/updated Application Data Sheet (ADS) filed concurrently with this renewed petition.   

The renewed petition is GRANTED.

An original petition pursuant to 37 C.F.R. § 1.78(e) was filed on May 21, 2021 and was dismissed via the mailing of a decision on August 25, 2021.  A corrected decision was mailed on August 27, 2021.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional .

37 C.F.R. § 1.78(e)(3) requires a statement that the entire delay between the date the benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional.  Since the statements contained in the original and this renewed petition each varies from the language required by 37 C.F.R. § 1.78(e)(3), the statements contained in these petitions are being construed as the statement required by 37 C.F.R. § 1.78(e)(3), and Petitioner must notify the Office if this is not a correct interpretation of the statements contained in these petitions.

To date, requirements (1), (2), and (3) above have each been satisfied.  The required reference, both a certificate of correction and the associated fee, the petition fee,  a statement that is being construed as the required statement of unintentional delay, and an explanation that supports a finding that the extended period of delay was unintentional have been received.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s).  See MPEP § 211.05 for more information regarding entitlement to domestic benefit.  

The Certificates of Correction Branch will be notified of this decision so that the requested Certificate of Correction can be issued.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Any questions concerning the issuance of a certificate of correction should be directed to the Certificates of Correction Branch at (703) 756-1814.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt